Exhibit 10.1

RETIREMENT AGREEMENT


This Retirement Agreement (this “Agreement”) is made as of January 6, 2015 and
is by and between Newfield Exploration Company, which shall include its
successors, assigns, parents, subsidiaries, affiliates and partners (the
“Company”), and William D. Schneider (“Executive”).


WHEREAS, Executive was a founding member of the Company, has been continuously
employed by the Company for more than 26 years, and currently serves as the
Company’s Sr. Vice President - Exploration;


WHEREAS, Executive has notified the Company and its Board of Directors (“Board”)
that he intends to retire as an Executive and employee of the Company effective
at the close of business on January 2, 2015 (“Employment Termination Date”), and
the Company and the Board have agreed to such date; and


WHEREAS, the Company and Executive desire to set forth certain agreements and
understandings regarding, among other things, (1) Executive’s termination of
employment with the Company, (2) certain benefits the Company has agreed to
provide to Executive upon termination of employment and (3) Executive’s release
of any and all claims against the Company.


NOW, THEREFORE, in consideration of the mutual covenants and agreements in this
Agreement, the parties agree as follows:


1.           TERMINATION OF EMPLOYMENT. Executive has decided to retire from his
position as an officer of the Company. The Executive’s employment with the
Company will terminate on the Employment Termination Date.  Executive shall be
entitled to all compensation and benefits earned through the Termination Date,
subject to customary withholding for taxes and applicable deductions, including
payment for all accrued but unused vacation.  The receipt of such wages and
benefits was not conditioned upon Executive’s execution of this Agreement.


2.           SEPARATION BENEFITS AND ERISA ACKNOWLEDGEMENT. The Company will
provide Executive with regular separation benefits described on Annex A.
Executive will receive the regular separation benefits even if he declines to
sign this Agreement and execute the release of claims.  Company acknowledges
that Executive may be a participant in certain pension and welfare benefits
plans and programs of Company and nothing herein contained shall be construed as
waiver of the benefits to which Executive is otherwise qualified, vested or
entitled, except for severance benefits, in accordance with such plans’
respective terms.


3.           CASH PAYMENT FOR CERTAIN RESTRICTED STOCK UNITS. In recognition of
Executive’s agreement to enter into the Non-Compete Agreement attached hereto as
Annex B, and upon execution of this Agreement and the Non-Compete Agreement by
the Company and Executive, the Company will make a one-time cash payment to
Executive equal to $689,138.00 (subject to customary withholding for taxes and
applicable deductions) (the “RSU Equivalent Cash Bonus Amount”).  The RSU
Equivalent Cash Bonus Amount equals the

 
 

--------------------------------------------------------------------------------

 

number of shares subject to time-based awards under Executive’s outstanding
restricted stock unit agreements (as reflected on Annex C attached hereto, which
specifies the number of shares subject to such awards being 28,750 shares),
multiplied by the average high and low trading price of the Company’s common
stock on the date the Compensation & Management Development Committee approved
this Agreement, or $23.97 per share.  The RSU Equivalent Cash Bonus Amount shall
be in lieu of any other entitlements Executive may have in connection with the
awards described on Annex C attached hereto.


4.           CASH PAYMENT FOR 2014 PERFORMANCE AND YEARS OF SERVICE.  In
recognition of Executive’s agreement to enter into the Non-Compete Agreement
attached hereto as Annex B, along with his performance during 2014 and 26 years
of service with the Company, the Company will make a one-time cash payment to
Executive equal to $1,310,000 (subject to customary withholding for taxes and
applicable deductions) (the “2014 Performance Cash Bonus Amount”).


5.           RELEASE OF CLAIMS.  In return for the promises made herein,
Executive hereby unconditionally waives and releases the Company, its
predecessors and successors, its owners and parents, subsidiaries and other
affiliates, directors, officers, employees, agents, benefits plans and its
fiduciaries, insurers, and all others acting through or on behalf of each of the
foregoing entities and persons (collectively, the “Company Released Persons”)
from any and all claims, causes of action, and liabilities of any kind or
character, whether now known or unknown, which Executive may have against any of
them as of the date of Executive’s execution of this Agreement, including, but
not limited to:  (i) claims or causes of action for salary, bonus or other
incentive compensation, profits, expense reimbursements, any other form of
compensation or benefits, damages of any nature whatsoever, attorneys’ fees, or
any other monetary amounts of any nature whatsoever; (ii) claims or causes of
action under any federal or state statute, regulation, ordinance, common law or
other source of law (e.g., asserting breach of contract or good faith and fair
dealing, defamation, infliction of emotional distress, other tort,
discrimination or harassment, ERISA, COBRA, Title VII of the Civil Rights Act,
ADA, ADAAA, GINA, ADEA, USERRA, etc.) based on any act or omission by the
Company or any other Company Released Person during Executive’s tenure with the
Company or related to Executive’s status at the Company or Executive’s
resignation from and/or the termination of Executive’s employment with the
Company; and/or (iii) any other act or omission of the Company or any other
Company Released Person regardless of its nature or character.  In return for
the promises made herein, the Company, its predecessors and successors, its
owners and parents, subsidiaries and other affiliates, directors, officers,
employees, agents, benefits plans and its fiduciaries, insurers, and all others
acting through or on behalf of each of the foregoing entities and persons
(collectively, the “Company Releasing Persons”) hereby unconditionally waive and
release the Executive, his successors and assigns (the “Executive Released
Persons”), from any and all claims, causes of action, and liabilities of any
kind or character, whether now known or unknown, which the Company Releasing
Persons may have against any of the Executive Released Persons as of the date of
Executive’s execution of this Agreement.  Any claims arising after the Effective
Date of this Agreement are not covered by this release.  Further,
notwithstanding the foregoing, the claims released herein expressly do not
include: (a) any claim to compensation, benefits or other sums owed pursuant to,
or referenced within, Sections 1 through 4 of this Agreement; (b) any claim to
indemnification or the benefits of any insurance

 
2

--------------------------------------------------------------------------------

 

policy to which Executive may be entitled; or (c) any rights arising out of, or
relating to, those restricted stock unit agreements set forth on Annex
D.  Without limiting the preceding statements, it is acknowledged that Executive
does not waive any right to file an administrative charge with the Equal
Employment Opportunity Commission (EEOC), any state fair employment practices
agency, or the National Labor Relations Board (NLRB), (subject to the
restriction that, if any charge is filed, Executive agrees not to violate the
confidentiality provisions of this release or to seek or in any way accept any
award, recovery, settlement, or individual relief therefrom).


6.           NOTICE AND TERMS REGARDING ADEA AND OWBPA.  In recognition of its
statutory duty as an employer under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers Benefit Protection Act (“OWBPA”), the Company
hereby advises Executive that this Agreement is an important legal document and
that Executive should consult with a lawyer before signing it.  Specifically,
Executive expressly acknowledges and agrees as follows:  (i) by entering into
this Agreement, Executive is waiving any and all rights or claims that Executive
may have arising out of the ADEA; (ii) in return for this Agreement, Executive
will receive consideration beyond that which Executive was otherwise entitled to
receive before entering into this Agreement; (iii) Executive was given a copy of
this Agreement on a date at least twenty-one days prior to the deadline to
accept the offer embodied herein;  (iv) Executive has been advised in writing by
the Company to consult with an attorney before signing this Agreement; and (v)
if Executive accepts this Agreement, Executive has seven (7) days following the
date of the execution of this Agreement and Release to revoke this Agreement
(the “Revocation Period”).  To effectively revoke acceptance of this Agreement,
the Company must receive, prior to the expiration of the Revocation Period,
written notice from Executive of the desire to revoke acceptance of this
Agreement.  Such notice must be provided to Newfield Exploration Company, Attn:
Thomas Smouse, 4 Waterway Square Place, Suite 100, The Woodlands, Texas 77380.


7.           RETURN OF COMPANY PROPERTY.  Executive hereby represents and
warrants that Executive has no claim or right, title or interest in, or
possession of, any intellectual property or comparable assets of the
Company.  Promptly after the execution of this Agreement, to the extent
Executive has not already done so or unless the Company agrees otherwise,
Executive agrees to leave in Executive’s office or deliver to the Company all
non-personal confidential correspondence, memoranda, notes, records, data,
software, hardware, manuals, documentation, passwords, authorizations, or other
information, analysis, or other documents and all copies thereof, which are in
Executive’s possession, custody or control and which are related in any manner
to the past, present or anticipated business of the Company or the work
Executive performed for the Company.  Executive shall deliver to the Company any
property belonging to the Company in Executive’s possession or control,
including, any security key cards, keys, or other materials furnished by the
Company for Executive’s use; provided, however, Executive shall be entitled to
keep any items agreed to by the Company and any personal notes other than those
prepared in anticipation of litigation on behalf of the Company.


8.           NONDISCLOSURE.  Executive will continue to honor the terms of any
confidentiality agreements that he has with the Company and/or its predecessors,
and its clients, which are incorporated into this Agreement by reference,
including without limitation those

 
3

--------------------------------------------------------------------------------

 

specifically relating to personnel, proprietary information, trade secrets,
computer systems, and manufacturing processes.  Unless otherwise required by
force of law, Executive further agrees not to discuss this Agreement with
anyone, and not to authorize discussion by anyone of the fact, the terms of or
the amount of this Agreement.  Executive agrees, therefore, that Executive will
not disclose or permit to be disclosed any information contained in the
Agreement or any of its terms or conditions to anyone, including, but not
limited to past, present and future employees of the Company, except as set
forth in this paragraph.  Notwithstanding the foregoing, Executive may discuss
the terms and the amount of this Agreement with his spouse and family members,
any attorneys, accountants, financial or or tax advisors Executive may consult
for professional advice, but that any such persons or entities are to be advised
of the agreement to confidentiality and the expectation that they not disclose
the terms or amount of this Agreement to anyone else other than those
attorney(s), or accountant(s), or financial or tax advisors Executive engages or
employs.  Executive further agrees that if subpoenaed to testify, either at
trial, or before any private, governmental or other agency or tribunal, in any
matter in which either the Company or any former or current entities which
Executive knows to be related to or affiliated with the Company is a party,
Executive will immediately notify by certified mail, return receipt requested,
the General Counsel of the Company.


9.           NO TAX WARRANTIES.  The Company and its agents make no
representations or warranties as to the tax treatment of this Agreement by any
taxing authorities.  Executive consents and agrees to the Company’s issuance, at
its sole discretion, a W-2 in the amount of all wages earned in 2014 and
2015.  Executive agrees that Executive shall have and assume all liability for
all income taxes and all FICA, Medicare, and such other payroll taxes applicable
to him, with respect to the payments hereunder, as well as all interest and/or
penalties assessed or imposed arising out of any such tax(es) that may be
imposed by the Internal Revenue Service or any other federal, state or local
taxing authority.


10.           ASSISTANCE OF COUNSEL.  The parties have had the opportunity to
consult with their attorneys prior to the execution of this Agreement to discuss
its contents and meaning and have taken a reasonable amount of time in which to
consider this Agreement.  The Company encourages Executive to seek the advice of
an attorney.  The parties understand the terms and conditions of this Agreement,
agree to abide by the same, and knowingly and voluntarily execute it without
reservation.


11.           NO ADMISSION OF LIABILITY.  Neither the fact of this Agreement,
nor any provision of this Agreement is to be construed as an admission of
liability by either party, all such liability being hereby denied.  The parties
agree that this Agreement may not be used as evidence against either party
except in any subsequent proceeding which is based solely upon a specific
allegation that either of the parties has breached this Agreement or in any
proceeding in which either party presents testimony about matters covered by
this Agreement.


12.           NONDISPARAGEMENT.  Executive agrees as a term of this Agreement to
refrain from making public or private comments regarding the Company or any of
its affiliated entities that are defamatory or place such entity in a false
light.  The Company agrees that it will instruct the Board and the Company’s
executive officers, and will use reasonable efforts to cause

 
4

--------------------------------------------------------------------------------

 

them, to refrain from making any public or private comments regarding Executive
or any of his family members that are defamatory or place such person in a false
light.


13.           ENFORCEMENT OF AGREEMENT.  No waiver or non-action with respect to
any breach by the other party of any provision of this Agreement, nor the waiver
or non-action with respect to any breach of the provisions of similar agreements
with other employees shall be construed to be a waiver of any succeeding breach
of such provision, or as a waiver of the provision itself. Should any provisions
hereof be held to be invalid or wholly or partially unenforceable, such holdings
shall not invalidate or void the remainder of this Agreement.


14.           CHOICE OF LAW AND VENUE.  This Agreement shall be interpreted and
construed in accordance with and shall be governed by the laws of the State of
Texas without reference to conflict of law principles.  Venue shall lie
exclusively with the District Courts of Montgomery County, Texas.


15.           MERGER.  This Agreement supersedes, replaces, and merges all
previous agreements and discussions relating to the same or similar subject
matters between Executive and the Company and constitutes the entire agreement
between Executive and the Company with respect to the subject matter of this
Agreement.  This Agreement may not be changed or terminated orally, and no
change, termination or waiver of this Agreement or any of the provisions herein
contained shall be binding unless made in writing and signed by all parties.


16.           EXCLUSIVE BENEFITS.  Executive agrees and acknowledges that the
only benefits associated with the end of Executive’s employment with the Company
are set forth herein and the benefits stated in this Agreement are in excess of
what the Executive would otherwise be entitled to had Executive not signed this
Agreement.  Executive agrees that Executive is not entitled to any additional
benefits in connection with the end of Executive’s employment.


17.           VOLUNTARY AGREEMENT.  Executive acknowledges and agrees that
Executive has carefully read this Agreement and understands it to be a release
of all claims, known and unknown, past or present.  Executive warrants that
Executive is fully competent to execute this Agreement, which Executive
understands to be contractual.  Executive further acknowledges (i) that
Executive executes this Agreement of Executive’s own free will, after having
been given sufficient time in which to review, study, consider, and deliberate
regarding its meaning and effect; (ii) that Executive has had the opportunity to
consult with counsel prior to executing same; and (iii) that Executive executes
this Agreement without reliance on any representation of any kind or character
not expressly set forth herein.  Finally, Executive executes this Agreement
fully knowing its effect and voluntarily for the consideration stated above.


18.           SAVING CLAUSE.  In case any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision hereof and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 
5

--------------------------------------------------------------------------------

 



19.           THE EFFECTIVE DATE AND PAYMENTS.  The “Effective Date” of this
Agreement, shall be eight (8) days after the execution of this Agreement by
Executive; provided, however, that Executive has not exercised the right of
revocation pursuant to paragraph 6 above. The RSU Equivalent Cash Bonus Amount
and the 2014 Performance Cash Bonus Amount will be made as soon as
administratively feasible following the Effective Date, but no later than 30
days following the Effective Date.


[SIGNATURES ON NEXT PAGE]



 
6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Executive has executed this Agreement, in The
Woodlands, Texas as of January 6, 2015.
 

  NEWFIELD EXPLORATION COMPANY          
 
By:
/s/ Lee K. Boothby      
 Lee K. Boothby
     
President, Chief Executive Officer and
Chairman of the Board
         

             
 
By:
/s/ William D. Schneider       William D. Schneider                  






 
7

--------------------------------------------------------------------------------

 

Annex A
William D. Schneider
Summary of Regular Separation Benefits




The following is a summary of the regular separation benefits applicable to all
eligible retiring participants. The Company’s Human Resources Department will
provide you with a packet describing the benefits referenced below.


Employment Termination Date: Close of business on January 2, 2015.


Health & Welfare Programs: Executive meets the eligibility requirements for
“Qualified Retirement” under the Newfield Exploration Company Self Funded
Medical Plan. Accordingly, he (and his dependents) may receive, until age 65, or
such other age he becomes eligible for Medicare (or its successor), continued
medical, dental and vision coverage. It will be offered at the same premium rate
paid by an active Company employee for either family or, as the case may be,
single coverage. However, (1) Executive must make any enrollment changes within
30 days of his Employment Termination Date and (2) he will be responsible to pay
his portion of the monthly premiums on or before the first day of each month
directly to our Third Party Administrator. Prescription drugs will be handled in
the same manner as if the retiree were an active employee. If any of such
medical, dental or vision benefits are taxable to the Executive and are not
exempt from Section 409A, the following provisions shall apply to the
reimbursement or provision of such benefits. Executive shall be eligible for
reimbursement for covered welfare expenses, or for the provision of such
benefits on an in-kind basis, during the period commencing on the Employment
Termination Date and ending on the date he becomes eligible for Medicare (or its
successor). The amount of such welfare benefit expenses eligible for
reimbursement or the in-kind benefits provided during the Executive's taxable
year will not affect the expenses eligible for reimbursement, or the benefits to
be provided, in any other taxable year (with the exception of applicable
lifetime maximums applicable to medical expenses or medical benefits described
in section 105(b) of the Internal Revenue Code of 1986, as amended). Executive's
right to such reimbursement or direct provision of such benefits is not subject
to liquidation or exchange for another benefit. To the extent that such benefits
provided to Executive are taxable to the Executive and are not otherwise exempt
from Section 409A, any such reimbursement amounts to which Executive would
otherwise be entitled during the first six months following the date of the
Executive's Separation From Service shall be accumulated and paid to Executive
on the date that is six months following the date of his Separation From
Service. All such reimbursements by the Company shall be paid no later than the
earlier of (1) the time periods specified in the plans and (2) the last day of
Executive's taxable year following the taxable year in which the expense was
incurred.


Executive will not be able to participate in the Section 125 Cafeteria Plan /
Flexible Spending Accounts (FSA) after the Employment Termination Date.
Participation in the Health Care Reimbursement Account will cease. He will be
able to submit claims for health care expenses incurred up to his Employment
Termination Date.

 
A-1 

--------------------------------------------------------------------------------

 

Long-Term Disability and Term/Voluntary Life Insurance: All long-term disability
and term life insurance coverage ends on the Employment Termination Date.
Executive can convert the term life insurance coverage to an individual whole
life policy if he so chooses or he can port the coverage as a term life policy.
Executive must apply for individual coverage within 31 days from the Employment
Termination Date. If he does not apply within 31 days, the option to convert
will no longer be available.


Accidental Death and Dismemberment Insurance: All accidental death and
dismemberment insurance coverage ends on the Employment Termination Date.


Vacation: All accrued (earned) and unused vacation will be paid out on the
Employment Termination Date.


Employee Stock Purchase Plan: Executive’s participation in the Employee Stock
Purchase Plan will automatically cease on the Employment Termination Date.


401(k) Plan: Executive has the option of leaving his funds in the Newfield
Exploration Company 401(k) Plan. Executive also has the option to rollover all
or a portion of a distribution of his funds into an Individual Retirement
Account (IRA) of his choice.


Deferred Compensation Plan: Since Executive is a Specified Employee under the
Newfield Exploration Company Deferred Compensation Plan, payment will be made in
accordance with Executive’s form of payment elections, beginning on a date that
is six months after his Separation From Service, as provided in the plan.


Change of Control Arrangements: Executive is a participant in the Company’s
Change of Control Severance Plan and also has a Change of Control Severance
Agreement with the Company. After the Employment Termination Date, Executive
will no longer be eligible to receive benefits under the Company’s Change of
Control Severance Plan or Executive’s Change of Control Severance Agreement
since each document requires both (1) a termination of employment and (2) a
Change of Control to be eligible for benefits.

 
A-2 

--------------------------------------------------------------------------------

 

Annex B


NON-COMPETE AGREEMENT
 
THIS NON-COMPETE AGREEMENT (this “Agreement”) is effective as of January 14,
2015, and is by and between Newfield Exploration Company, a Delaware corporation
(the “Company”) and William D. Schneider, a retiring employee of the Company
(“Retiring Employee”).
 
R E C I T A L S:
 
WHEREAS, Retiring Employee has entered into that certain Retirement Agreement,
effective as of January 10, 2015, with the Company (the “Retirement Agreement”);
 
WHEREAS, pursuant to the terms of the Retirement Agreement, Retiring Employee is
entitled to certain payments (the “Retirement Payments”); and
 
WHEREAS, it is a condition to Retiring Employee being entitled to the Retirement
Payments that Retiring Employee enter into this Agreement;
 
NOW, THEREFORE, in consideration of the premises, the Retirement Payments to be
provided to Retiring Employee and the other covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Definitions; Rules of Construction.
 
(a)           Definitions.  The following capitalized terms shall have the
meaning given to it below:
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person and, if
such specified Person is a natural person, the immediate family members of such
specified Person.  “Control” (including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, as trustee or executor, as general
partner or manager, by contract or otherwise, including the ownership, directly
or indirectly, of securities having the power to elect a majority of the board
of directors or similar body governing the affairs of such Person.
 
“Block 05/36 Contract” means the Petroleum Contract, originally dated January
23, 1996, as subsequently amended, by and between the following parties or their
predecessors: Newfield China, CNOOC Limited, Kerr-McGee China Petroleum Ltd, a
company organized and existing under the laws of the Commonwealth of The
Bahamas, and SPC E&P (China) Pte. Ltd, a company organized and existing under
the laws of Singapore.
 

 
B-1 

--------------------------------------------------------------------------------

 

“Block 16/05 Contract” means the Petroleum Contract, originally dated August 14,
2007, as subsequently amended, by and between the following parties or their
predecessors: Newfield China and CNOOC Limited.
 
“Competing Business” means any business involved in the acquisition or
development of, or exploration for, crude oil or natural gas or any rights in or
with respect to crude oil or natural gas within the Covered Area; provided,
however, that “Competing Business” shall not include (i) any business that
provides services solely to assist other Persons in the acquisition or
development of, or exploration for, crude oil or natural gas or any rights in or
with respect to crude oil or natural gas but does not itself acquire or develop,
or explore for, crude oil or natural gas or any rights in or with respect to
crude oil or natural gas within the Covered Area, or (ii) any international
business that may be owned, controlled by or an Affiliate of an entity or other
business operating in the Covered Area.
 
“Covered Area” means the areas covered by the Block 05/36 Contract and the Block
16/05 Contract and those counties within the United States of America in which
the Company is operating or with respect to which the Company is actively
considering for operations, in each case, as of December 31, 2014.
 
“Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.
 
“Term” means the period commencing on the date hereof and ending on second
anniversary of the date hereof.
 
(b)           Rules of Construction.  For purposes of this Agreement (i) unless
the context otherwise requires, (A) “or” is not exclusive; (B) words applicable
to one gender shall be construed to apply to each gender; (C) the terms
“hereof,” “herein,” “hereby,” “hereto” and derivative or similar words refer to
this entire Agreement and (D) the term “Section” refers to the specified Section
of this Agreement, (ii) the Section and other headings and titles contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement, (iii) a reference to any Person
includes such Person’s successors and assigns.
 
2.           Non-Competition and Non-Solicitation. During the Term, subject to
the exceptions herein, Retiring Employee covenants and agrees with the Company
that Retiring Employee shall not, directly or indirectly, individually, through
an Affiliate or otherwise (including as an officer, employee or consultant, but
specifically excluding service on any board of directors or comparable bodies,
whether for profit or not-for-profit) own an interest or engage in, participate
with or provide any financial or other support, assistance or advice to any
Competing Business; provided, however, that Retiring Employee may (i) when taken
together with the ownership, directly or indirectly, of all of his Affiliates,
own, solely as an investment, up to 5% of any class of securities of any Person
if such securities are listed on any national securities exchange or traded on
the Nasdaq Stock Market so long as Retiring Employee is not an officer, employee
of, or analogously employed or engaged by (other than as a director (or
comparable position)), such Person or any of such Person’s Affiliates or (ii)
own securities issued by the Company. In addition, Retiring Employee agrees that
during the Term he shall not,
 

 
B-2 

--------------------------------------------------------------------------------

 

directly or indirectly: (1) endeavor to entice away from the Company or any of
its Affiliates any individual or entity who was or is a material customer,
material supplier or material business relation or otherwise interfere with the
relationship between the Company or its Affiliate and such material customer,
supplier or business relation, (2) establish (or take preliminary steps to
establish) a business with, or cause or attempt to cause others to establish (or
take preliminary steps to establish) a business with, any employee or contractor
of the Company or any of its Affiliates, if such business competes with or will
compete with the Company or any of its Affiliates, or (3) employ, engage as a
consultant, or solicit employment, engagement as a consultant, of any employee
or contractor of the Company or any of its Affiliates, or cause or attempt to
cause any individual or entity to do any of the foregoing.  Retiring Employee
agrees that the restrictions contained in this Section 2 are necessary to
protect Company’s goodwill and confidential information the Company has provided
to Retiring Employee.  Notwithstanding the foregoing, the parties expressly
acknowledge and agree that nothing herein shall prohibit Retiring Employee from
serving on the boards of directors (or comparable bodies), or committees
thereof, of any entity (including an entity that constitutes a Competing
Business) so long as Retiring Employee’s duties on the board (or comparable
body) of any Competing Business are consistent with those customary of a board
member in the industry.
 
3.           Specific Performance; Injunctive Relief. Retiring Employee
specifically acknowledges and agrees that the Company, in providing the
Retirement Payments, has relied on the agreements and covenants of Retiring
Employee contained in this Agreement and that the terms of this Agreement are
reasonable and necessary for the protection of the Company.  Retiring Employee
specifically acknowledges and agrees that any breach or threatened breach by
Retiring Employee of his or her agreements and covenants contained herein would
cause the Company irreparable harm not compensable solely in damages.  Retiring
Employee further acknowledges and agrees that it is essential to the effective
enforcement of this Agreement that Company be entitled to the remedies of
specific performance, injunctive relief and similar remedies and Retiring
Employee agrees to the granting of any such remedies upon a breach or threatened
breach by Retiring Employee of any of the terms hereof.  The Company also shall
be entitled to pursue any other remedies (at law or in equity) available to it
for any breach or threatened breach of this Agreement, including the recovery of
money damages.
 
4.           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect.  The parties agree to cooperate in any revision
of this Agreement that may be necessary to meet the requirements of law.  The
parties further agree that a court may revise any provision of this Agreement to
render the Agreement enforceable to the maximum extent possible.
 
5.           Amendment; Modification; Waiver.  No amendment or modification of
the terms or provisions of this Agreement shall be binding unless the same shall
be in writing and duly executed by the Company and Retiring Employee, except
that any of the terms or provisions of this Agreement may be waived in writing
at any time by the party that is entitled to the benefits of such waived terms
or provisions.  No single waiver of any of the provisions of this Agreement
shall be deemed to or shall constitute, absent an express statement otherwise, a
continuous waiver of such provision or a waiver of any other provision hereof
(whether or not similar).
 

 
B-3 

--------------------------------------------------------------------------------

 

6.           Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any covenant or agreement herein, nor shall any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right.  All rights and remedies existing under this Agreement are
cumulative with, and not exclusive of, any rights or remedies otherwise
available.
 
7.           No Effect on Retiring Employee’s Obligations.  This Agreement shall
in no way affect any other duties or obligations Retiring Employee owes to the
Company by contract, law or otherwise.
 
8.           Legal Fees.  If either party hereto institutes any legal
proceedings against the other for breach of any provision hereof, the losing
party shall be liable for the costs and expenses of the prevailing party,
including without limitation its reasonable attorneys’ fees.
 
9.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
10.           Governing Law; Consent to Jurisdiction and Venue.  This Agreement
shall be construed in accordance with and governed by the laws of the State of
Texas applicable to agreements made and to be performed wholly within that
jurisdiction.  Venue shall lie exclusively with the district court of Montgomery
County, Texas, and such courts shall have jurisdiction to hear all matters
arising from this Agreement.
 
[SIGNATURES ON NEXT PAGE]
 

 
  B-4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Retiring Employee has executed this Agreement, in each
case, as of the day and year first above written.
 
 

  NEWFIELD EXPLORATION COMPANY          
 
By:
       
Name: Lee K. Boothby
     
Title: Chairman, President and Chief
Executive Officer
         

 

  RETIRING EMPLOYEE          
 
By:
        William D. Schneider                  

 





 
 B-5

--------------------------------------------------------------------------------

 

Annex C


The following outstanding, time-based unvested restricted stock units:


 
Date of Award
Forfeited Number of
Restricted Stock Units
February 10, 2012
2,800
February 8, 2013
7,950
February 12, 2014
9,000
February 12, 2014
9,000





 

 
 

--------------------------------------------------------------------------------

 

Annex D


Executive’s rights with respect to, and interests in, the following restricted
stock unit awards are retained:


 
Grant Date
Award ID
Shares
Expiration Date
February 4, 2010
020410TSR269
5,100
March 31, 2015
February 11, 2011
021111TSR007
5,100
March 31, 2016
February 10, 2012
021012TSR007
7,000
March 31, 2017
February 8, 2013
020813TSR016
9,900
March 31, 2018
February 12, 2014
021214TSR009
14,000
March 31, 2017



